983 F.2d 1065
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley BOSWELL, Plaintiff-Appellant,v.Joyce POTTER;  Karen Krzewski, Defendants-Appellees.
No. 92-1527.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1992.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Stanley Boswell, a pro se Michigan prisoner, appeals from a district court's order granting summary judgment for defendants on plaintiff's civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Boswell sued two nurses of the Huron Valley Men's Facility, alleging that they violated his right to medical treatment under the Eighth Amendment.   Over Boswell's objections, the district court adopted the magistrate judge's report and recommendation and granted judgment for the defendants.   Boswell filed a timely appeal.


3
Upon de novo review, we affirm the district court's grant of summary judgment for defendants.   To sustain his action, plaintiff was required to prove that defendants were deliberately indifferent to his serious medical needs.   Estelle v. Gamble, 429 U.S. 97, 104 (1976).   Plaintiff failed to show that there is a genuine issue of fact as to the issue of serious medical needs.   Therefore, defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we affirm the judgment of the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.